Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 1 of 48

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
JOHN G. KAIN FARMS, LLC d/b/a §
JAY KAY FARMS §
§
Vv. § CIVIL ACTION NO. 5:21-cv-374
§
§
KEMIN INDUSTRIES, INC. §

PLAINTIFF’S ORIGINAL PETITION
TO THE HONORABLE JUDGE OF SAID COURT:

NOW COMES JOHN G. KAIN FARMS, LLC d/b/a JAY KAY FARMS, Plaintiff in the
above-styled and numbered cause, and files this Plaintiff's Original Petition complaining of and
about KEMIN INDUSTRIES, INC., hereinafter called Defendant, and for cause of action would
respectfully show unto the Court the following:

I.
Nature of Complaint

l. This is an action for damages and declaratory relief to remedy breach of contract,
fraud and negligent misrepresentation.

II.
Jurisdiction and Venue

2. Jurisdiction is conferred on this Court through diversity jurisdiction under 28
U.S.C. §1332. Complete diversity of citizenship exists between the parties and the amount in
controversy exceeds the sum or value of $75,000.00. This court has jurisdiction over Kemin
Industries, Inc. because Kemin Industries, Inc. does business in the State of Texas. Kemin is a

resident of Des Moines, Iowa and it has its principal place of business there. Kemin Industries,
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 2 of 48

Inc. is incorporated in the State of lowa. Jay Kay is a limited liability corporation organized and

operating in the State of Texas; specifically, Frio County, Texas.

3. This Court’s jurisdiction to enter a declaratory judgment is invoked under 28
U.S.C. §2201.
4, Venue is proper in the Western District of Texas because a substantial portion of

the events on which these claims are based occurred within this district. Additionally, Kemin
does business in Texas and may be found in this district.
Ill.
Parties

5. Defendant, Kemin Industries, Inc. is a foreign for profit corporation, whose
principal place of business is located at 2100 Maury Street, Des Moines, IA 50301, but who
conducts operations in Texas. Kemin may be served with process by serving its registered agent,
CT Corporation, 1999 Bryan St., Ste. 900, Dallas, TX 75201-3136 USA. Service of process is
authorized under 29 U.S.C. §1132. Kemin is incorporated in the State of Iowa.

6. Plaintiff, JOHN G. KAIN FARMS, LLC d/b/a JAY KAY FARMS, is a business
entity registered and operating under the laws of the State of Texas who maintains real properties
and agricultural operations within the State and more particularly in Frio County, Texas.

IV.

7. Defendant, KEMIN INDUSTRIES, INC. develops and manufacturers specialty
ingredients for feed, health, nutrition, textiles and commercial horticulture markets worldwide.
Though headquartered in Des Moines, Iowa, they have at least ten (10) offices located

throughout the Untied States, including Brookshire, Texas and Texarkana, Texas.
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 3 of 48

8. JK owns approximately 2,600 acres of South Texas agricultural land in Frio
County, Texas. Such land possesses three (3) water wells and has approximately 1,097 acres of
land under irrigation. As a result, the subject property was extremely valuable for agricultural
purposes as it was not subject to the drought conditions which normally affect dry land
agricultural producers in South Texas. Over the years, JK leased such land to various
agricultural producers who took full advantage of the land’s potential to raise crops, cattle, etc...

9. In 2017, Kemin, recognizing the benefits of JK’s irrigated farm land, approached
JK about a long-term lease agreement whereupon they would pay JK a negotiated amount to use
the irrigated land with the intent of growing crops suitable for their business purposes.

10. | Over several months, the parties negotiated a long-term lease agreement through
their various representatives. During this time, the parties negotiated various material terms to
include, but not be limited to: length of the lease, cost of the lease, use of the lease,
responsibilities of the parties, etc... with various drafts being exchanged by and between the
parties. Ex. A. Attached hereto as Ex. A and referenced herein as if fully set forth at length is a
true and correct copy of the Lease Agreement.

11. During these negotiations, Kemin insisted that an existing well (Well #3)
currently pumped with a diesel engine, be switched to electric at JK’s expense. Kemin also
requested that additional pivots be added at JK’s expense. JK agreed to these requests,
contingent upon Kemin’s mutual agreement for a liquidated damage clause for early termination
to, in part, help defray the cost/expense of JK’s conversion and the added pivots. The clause also
compensated Plaintiff for the length of time it might take JK to find a new Lessee for the

remainder of the lease period, and at a comparable cost, should Kemin terminate early. Such
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 4 of 48

factors being difficult to calculate, Kemin agreed and drafted the clause in the agreement to
entice JK to sign. Ex. A (4.3)/

12. When all parties were satisfied with the various negotiated material terms, the
lease was executed by all parties. The final agreement was drafted by Kemin and executed on or
about October 16, 2017 by John Greaves on behalf of Kemin, Ex. A.

13. Generally speaking, the Lease contained the following material conditions/terms:

1. Identification of the parties;
2. Identification of the property to be leased; (2.1 - 2.2);
3. Fixed term tenancy (3.1 - 3.3);

4. Definitive rental rate (3.1 - 3.3);

5. Responsibilities/obligations of Parties during the Lease Term (5 - 30);
6. Termination of the Lease Agreement (4.1 - 4.3); and
7. Responsibilities/Obligations of the Parties Upon Termination (4.1 - 4.4).

Such terms provided a basic framework for the parties’ actions and their relationship going
forward. Ex. A.

14. | JK, based upon Kemin’s request and pursuant to the Lease agreement, paid for the
well conversion from diesel to electric and added the additional pivots. Such was for the benefit
of Kemin’s operation and to the detriment of JK, who incurred the additional expense.

15. During the next two (2) years, the parties abided by the lease whereupon Kemin
would pay the negotiated lease payments and they were provided the irrigated lands to grow their
crops. In fact, on or about May 18, 2018, Kemin, pursuant to the Lease Agreement, exercised

their right to farm additional and contiguous lands owned by JK at the previously agreed upon
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 5 of 48

price of $225.00/acre. Ex. A (2.2) (3.1); Ex. B. Attached hereto as Ex. B and referenced herein
as if fully set forth set at length is a true and correct copy of the First Amendment to Farm Lease
dated May 15, 2018. The acreage was increased from approximately 935 acres to approximately
1,097 acres, per the First Amendment to Farm Lease. Ex. B. Annual payments were increased to
$246,825.00 to account for the additional acreage. Ex. B.

16. During the pendency of the lease, JK performed all their contractual
responsibilities/obligations under the negotiated Lease Agreement(s). Kemin has wholly failed
to perform their contractual responsibilities/obligations under the Lease Agreement(s).

17. On or about July 28, 2020, after approximately two (2) years, JK was notified by
John Greaves that Kemin would be terminating the Lease Agreement(s) early. At that time,
Kemin represented that they were terminating the lease early “due to intense competition from
low cost producers.” Ex. C. Attached hereto and referenced herein as if fully set forth set at
length as Ex. C is a true and correct copy of such correspondence, dated July 28, 2020. Despite
this notification, JK fully expected that Kemin would abide by the early termination clause of the
Lease Agreement they had previously negotiated. Ex. A (4.1 - 4.4).

18. The Lease Agreement provided that upon early termination, Kemin was to pay JK
rental payments for an additional twenty-four (24) months and work with Lessor to find a new
Lessee. Ex. A (4.3). This amount was supposed to help defray JK’s initial cost for the well
conversion and additional pivots, which Kemin had requested. It was also supposed to
compensate JK for the loss of a long-term tenant and the incalculable time it would take them to
find another long-term tenant who would pay a comparable price for the remaining term of the

Lease. Kemin wholly failed to satisfy their obligations upon early termination of the Lease.
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 6 of 48

19. Upon termination, Kemin was also required to return the equipment and premises
in “good working order.” Ex. A (5) (23.2). Kemin left the premises with one well, (Well #1} not
in “good working order” and failed to repair or tender expenses for same. JK notified Kemin of
the issue, whereupon Kemin offered to pay JK $20,000.00 towards the well repairs if JK would
sign a full and final release, releasing Kemin from any and all other contractual claims under the
Lease Agreement. Ex. D. Attached hereto and referenced herein as if fully set forth set at length
as Exhibit D is a true and correct copy of such offer/release dated September 29, 2020. JK
rejected such overtures.

20. _— Additionally, upon early termination, Kemin was required to help JK in the search
for a new Lessee to help lessen the financial hardship of early termination. Ex. A (4.3) Kemin
has wholly failed to provide JK with the names and numbers of any potential Lessees that would
help defray the costs associated with the loss of Kemin as a long-term Lessee. Instead, Kemin
has attempted to shift that contractual burden to JK.

21. JK, pursuant to the Lease Agreement, notified Kemin of their breach and gave
them thirty (30) days to cure same. Ex. A (4.1). Demand for payment was made on or about
January 29, 2021. Ex. E. Attached hereto as Exhibit E and referenced herein as fully set forth at
length is a true and correct of the Demand Letter dated January 29, 2021. Despite a response, no
offer of payment under the previously negotiated Lease Agreement(s) were made/received and
the names of the other prospective lessees were not provided. All conditions precedent to the

filing of this petition have been performed or have occurred.
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 7 of 48

IV.
Claims
Count One - Breach of Contract

22. Plaintiff hereby incorporates paragraphs 1 - 21 above by reference as if fully set
forth at length herein in support of their claim that Kemin breached the Lease Agreement(s) with
JK dated October 16, 2017 and May 18, 20218. Those Agreement(s) imposed contractual duties
that Kemin failed and refused to perform under these Agreement(s) upon termination. Ex. A
(4.3), (5), (23.2). Kemin had no valid excuse for its failure to perform its contractual obligations
under those Agreement(s). Kemin’s breach of its duties under those Agreement(s) caused
monetary and other harm to JK, for which Plaintiff seeks relief herein. Such damages are more
fully set forth below.

23. ‘Plaintiff performed all its contractual obligations under the Lease Agreement(s).
Defendant, however, has not. All conditions precedent to the filing of this lawsuit have been
performed or have occurred.

Count Two - Fraud

24. ‘Plaintiff hereby incorporates paragraphs | - 21 above by reference as if fully set
forth at length herein in support of their claim(s), in addition or in the alternative to the claim(s)
set forth above. Kemin, by and through their agents, employees and/or representatives, made
material representations regarding the obligations Kemin would perform under the Lease
Agreement(s) dated October 16, 2017 and May 18, 2018. Ex. A. The material
misrepresentations were false and were either known to be false when they were made or were

made by Kemin without knowledge of their truth. Kemin intended that JK rely upon Kemin’s
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 8 of 48

representations and used their representations to induce JK to execute the Lease Agreement(s).
JK would not have entered into these Agreements, but for the representations of Kemin. JK did
in fact rely upon Kemin’s representations and suffered substantial injuries and damages as a
result. Such damages are more fully set forth below.
Count Three - Negligent Misrepresentations

25. Plaintiff hereby incorporates paragraphs 1 - 21 above by reference as if fully set
forth at length herein in support of their claim(s), in addition or in the alternative to the claims set
forth above for breach of contract and fraud. Kemin, by and through their agents, employees
and/or representatives, made false representations regarding the obligations Kemin would
perform upon early termination of the Lease Agreement(s) dated October 16, 2017 and May 18,
2018. Kemin intended that JK rely upon these representations to induce JK to enter into the
Lease Agreement dated October 16, 2017 and May 18, 2018. JK would not have a entered into
these Agreements, but for these representations. Kemin at a minimum, failed to exercise
reasonable care when it made these false representations to JK. JK justifiably relied upon these
representations to their detriment when they entered into the Lease Agreement(s) that Kemin
drafted and of which Kemin took full advantage. Kemin never communicated any limitations on
their represented obligations under the Lease Agreement(s). JK was damaged by the negligent
misrepresentations of Kemin. Such damages are more fully set forth below.

VI.
Damages

(Applicable to All Counts)

26. As adirect and proximate cause of Kemin’s breach of its obligations and
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 9 of 48

responsibilities under the Lease Agreement(s), JK has suffered damages, both in the past and in

the future. Specifically, Kemin, pursuant to the written Lease Agreement(s), owes JK the

following damages:

a,

27.

Two (2) annual payments, plus interest thereon until paid in full. Ex. A (4.1 and
4.3); Ex. B.
Cost of repairing the well/irrigation equipment to “good working order” upon
early termination, plus loss of use damages for the loss of said equipment. Ex. A
(5) (23.2);
Reasonable attorney’s fees as allowed by Tex. Civ. Prac. & Rem. Code §38.001,
et seq. for breach of the Agreement. Ex. E;
All expenses and costs of this litigation;
Lawful pre-judgment interest;
Lawful post-judgment interest; and
Any and all other damages of any nature and kind suffered by Plaintiff as a
consequence of the acts and omissions of the Defendant as described more fully
above.

VII.

Specific Performance

In addition to, or in the alternative, JK seeks specific performance of those

portions of the Agreement that Kemin, though obligated, has wholly failed to perform as set forth

above. Ex. A.

28,

All conditions precedent to the filing of this lawsuit and Plaintiff's remedies have
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 10 of 48

been performed or have occurred.
VIII.
Jury Demand
29. Plaintiff hereby makes application and requests that this case be set for a trial by
jury.
Prayer
30. WHEREFORE, PREMISES CONSIDERED, Plaintiff, JK, respectfully prays that
this Court grant judgment for Plaintiff, and against Defendant, and for all of Plaintiff's damages
and/or specific performances prayed for herein, and the Plaintiff have reasonable attorney’s fees
and taxable costs of court, and such legal interest on said sums as allowed in law, and for such
other and further relief to which Plaintiff may show themselves to be justly entitled, either at law
or in equity.
Respectfully submitted,
BROCK & BROCK, P.C.
803 E. Mistletoe
San Antonio, Texas 78212

Telephone: (210) 733-6666
Telecopier: (210) 733-6893

 

BY: AA

KARL B. BROCK

State Bar No. 03044150

Email: Karlb@brockandbrock.com
ATTORNEYS FOR PLAINTIFF

10
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 11 of 48

Farming Lease of Jay Kay Farms Acreage

THIS LEASE made as of June 1, 2017 between John G. Kain Farms, LLC, dba Jay Kay Farms, of P. O.
Box 1433, Pearsall, Texas 7806 (the “Lessor” or “Lessor”) and Kemin Industries, Inc., of 2100 Maury
Street, Des Moines, lowa 50317, inciuding its agents, assigns and representatives (the “Lessee” or
“Kemin”),

IN CONSIDERATION of the mutual covenants contained herein, the Lessor and Lessee, subject to the
terms and conditions of this lease, hereby agree as follows:

1, COVENANTS.
As is .ease and Covenants: This és an “as is” lease. As such, Lessee agrees to accept the premises in
its present as is condition, and to obey all laws, order, rules and regulations applicable to the use,
condition, and occupancy of the premises. | .essee agrees to keep grass areas around center pivot points,
in turn rows and long roadways mowed and will keep roadways maintained in good conditions. The
following covenants apply without limitation to other covenants or obligations contained in this lease
or required by !aw:

L.t. The Lessor covenants with the Lessee:
1.1.1. for quiet enjoyment of the Leased Premises; and
1.1.2. to observe and perform all the covenants and obligations of the Lessor herein.

1.2. Fhe Lessee covenants with the Lessor:
1.2.1. ae pay all amounts payable by the Lessee to the Lessor under this Lease (collectively the
iJ ent" :

1.2.2. to observe and perform all the covenants and obligations of the Lessee herein;

1.2.3. to use the Leased Premises only for the purpose of farming legal crops on the Land and
any and all uses ancillary thereto;

1.2.4. to comply with present and future laws, regulations and orders relating to the
occupation or use of the Leased Premises;

1.2.5. not to do, omit to do or permit to be done anything which will cause or shal! have the
effect of causing the cost of the Lessor's insurance in respect of the Leased Premises to
be increased at any time during the Term or any policy of insurance on or relating to the
Leased Premises to be subject to cancellation.

1.2.6. to assume full responsibility for the operation and routine maintenance of the Leased
Premises and for the routine repair or replacement of all fixtures or chattels located
therein or thereon provided such repair or replacement is not a major repair or
replacement exceeding twenty thousand ($20,000.00) doliars. If such a repair or
replacement exceeds twenty thousand ($20,000) dollars, Lessor and Lessee shail equally
share the cost with Lessee’s liability not exceeding twenty thousand ($20,000) dollars
except as follows. Notwithstanding the foregoing, Lessee shalt pay for all repairs and
replacements, whether routine or major, resulting directly from its use of the Leased
Premises.

 
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 12 of 48

1.2.7, to permit the Lessor to enter the Leased Premises at any time outside normal business
hours in case of an emergency and otherwise during normal business hours where such
will not unreasonably disturb or interfere with the Lessee’s use of the Leased Premises or
operation of its business, to examine, inspect and show the Leased Premises for purposes
of leasing, sale or financing, to provide services or make repairs, replacements, changes
or alterations as provided for in this Lease and to take such steps as the Lessor may deem
necessary for the safety, improvement or preservation of the Leased Premises.

1.2.8. to take out and maintain, in the name of the Lessor its agents and employecs, the
Lessee all risks property insurance with coverage for the full replacement cost value of
the Leased Premises and other insurance as described herein.

1.2.9. to promptly pay and discharge ail expenses required to be paid by Lessee as described
herein;

1.2.10. to maintain the {eased Premises and all improvements therein in good order and
condition;

1.2.11. to cut or spray the weeds along the fences and to carry out and perform all acts required
lo be done under any Act or by regulations or by-laws with respect to weed and insect
control;

1.2.12. that no live trees on the Leased Premises will be cut and no crop residue such as straw
or cornstalks will be burnt without the prior written permission of the Lessor;

1.2.13, not to remove sand, gravel, topsoil or minerals from the Leased Premises;

1.2.14. to pay all of the costs and expenses associated with the Lessee’s obligations directly to
the appropriate party as they come due and shall, at the lessor’s request, provide the
Lessor with copies of receipts or other proof acceptable to the Lessor that such costs have
been paid, [f the Lessee fails to perform any obligation under this Lease or to pay any
costs and expenses as set out herein, the Lessor may al its scle option and discretion, on
seven (7) days written notice to the Lessee, perform such obligation or pay such amounts
on behalf of the Lessee and the Lessee shali forthwith upon receipt of an invoice therefor
reimburse the Lessor for the cost of such action or the amount of such payment.

2. GRANT.

2.1. Lessor hereby leases to the Lessee and the Lessee hereby leases from the Lessor approximately
935 acres of land (the “Land” or “Leased Premises”) under and around current pivet irrigation in
Frio County, Texas described by FSN 523 as the Jay Kay Ranch in Frio County, Texas, save and
except certain areas as follows in Paragraph 16, a break down for each system covered by this
lease is shown in the graphic attached hereto and made a part here of as Exhibit 1, with the
following approximate acres measured from the center pivot point for each system:

80 acres of ficld number |
80 acres of field number 2 and part of number |
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 13 of 48

80 acres of field number 4

60 acres of field number 5a (western most pivot of field 5}
55 acres of field number 5b (eastern most pivot of fictd 5)
115 acres of field number 7a (western most pivot of ficld 7)
115 acres of field number 7b (eastern most pivot of field 7)
190 acres of fields number 9 and 10

160 acres of fields number 11 and 12

2.2. Additional acreage of approximately 335 acres of FSN 523 farmed under and around additional
pivots systems during this Icase will or may be added to the Land leased under terms in like
manner as illustrated as follows:

160 acres to be added from fields 15, 16, and 17 (to be added after signing in 2017 but no

jater than in Spring of 2018)

110 acres to be added from fields 18 and part of 19 (to be added in Spring of 2018 if

requested by Kemin in writing)

65 acres to be added from fields 8 and part of 19 ( to be added in Spring of 2018 if)requested by
Kemin in writing)

Payment for additional acreage will be made within 30 days after new systems are up and operational
for ycar 2017 and at annual anniversary for those installed in 2018.

3. RENT AND TERM.
3.1. The term of this Lease shall be ten (10) years beginning on September |, 2017 and ending on
August 31, 2027 (“Term”). The rent for the acreage of this lease shall be $225.00 per acre payable

annually as follows:

Years 1-2; The annual lease payment shall be paid in one installment of two hundred ten
thousand three hundred seventy-five dollars ($210,375.00) beginning at the signing of this Lease and on
its one year anniversary.

Years 3-10: The annual lease payment shall be paid in two cqual installments of one hundred
five thousand one hundred eight-seven dollars and fifty cents ($105,187.50); the first payment to be
paid on the anniversary of the signing of this Lease; and the second payment duc on or before the
immediately following February | of the given calendar year.

3.2. All amounts payable by the Lessee to the Lessor pursuant to this lease shall be deemed to be Rent
and shall be payable and recoverable as Rent in the manner herein provided and the Lessor shall
have all rights against the Lessee for default in any such payment as in the case of arrears of rent.
The Lessee shall pay to the Lessor interest at a rate equal to one and a half percent (1.5%) per
month, upon any default in payment of Rent from the due date for payment thereof until the same is
fully paid and satisfied.

3.3. Renewal Option: There will be one (1) option to renew for 5 years if both parties agree to terms
and considerations to be negotiated six (6) months prior to renewal. Lessee agrees to yield
possession of the acres covered by this lease at the termination date of the lease. Notwithstanding
the number of renewals, if any, this lease is and always shall be interpreted as a fixed term lease
and not an indefinite term tease.
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 14 of 48

4. TERMINATION,

4.1

4.2,

43

4.4,

5,

Lessor may terminate this Lease if Kemin fails to make payments to Lessor as provided in this
Lease, giving Kemin a thirty (30) days notice to cure such failure plus interest at a rate of one and a
half percent (1.5%) per month. A thirty (30) day notice will be given for all breaches of this
contract with each party being given a 30 day notice to correct said breach.

Lessee shall have the right, at any time during the initial term or any renewal period hereof by
giving notice in writing to Lessor, to terminate this Lease forthwith without judicial action in any
of the following events:

4.2.1. Any breach of this Lease by Lessor not cured within thirty (30) days after written
notice thereof:

4.2.2, Insolvency or bankruptcy of Lessor, and/or the appointment of a trustee or receiver in
bankruptcy for Lessor, and/or inability or failure to perform obligations as the same
become due;

4.2.3. A substantial change of ownership of Lessor effected without the prior written
approval of Lessee;

4.2.4. Hiring a manager or personnel that is known by !essee to be working with or have a
history of working with a competitor of Lessee, provided however, that Lessor shall have
an opportunity to terminate such a manager or personnel within thirty (30) days after
recciving notification and verification from Lessee.

4.2.5. The acquisition or direct or indirect control of Lessor by any person, firm, company, or
entity that competes with Lessee;

4.2.6. Lessor loses title to the Leased Premises or pivots furnished herein and does not cure

within a reasonable time;

4.2.7. Irroversible loss or damage to Lessee's proprietary crop; or

4.2.8. Inthe event Lessee no longer engages in growing oregano and growing a replacement
crop is not economically feasible.

in the event lessee terminates the lease for any of the foregoing reasons, Lessee shall be
responsible for the rent payment due to Lessor for a period of the following twenty-four (24)
months and shall work with Lessor to find a new fessce. Notwithstanding the foregoing, Lessee
cannot terminate for reasons set forth above in subparagraphs 4.2.7 and 4.2.8 until ycar 3 of this
lease.

Lessee shati retain all rights to all cuttings, plugs, plants, biomass and al! materials related to such
upon termination of this lease for any reason whatsoever.

WELLS AND PUMPS.
This lease includes the use the Kain Number }, 2 and 3 Carrizo water wells located on the property.

All three wells have cither almost new or like new Simmons Turbine Pumps with new column pipe,
shaft and tubing. Well Number | is currently powered by clectricity and was at last inspection in
working order. Well Number 2 is also powered by electricity, but was recently struck by possibly
lightning at the power pole. lessor will repair Well Number 2 at his cost as soon as possible and will
notify Lessee to allow for Lessee’s inspection to show the well in good working order. Well Number 3
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 15 of 48

is currently powered by Detroit Diesel and has three phase power to the well head. Lessor will convert
Well Number 3 to electric power as soon as possible after signing of this lease and will notify Lessee to
allow for Lessee’s inspection upon completion of said work. Lessee will then use, repair, and maintain
said wells at his sole cost. Lessee’s obligation to pay for repairs and replacement shall not include major
repairs or replacement exceeding twenty thousand ($20,000.00) dollars. If such a repair or replacement
exceeds twenty thousand ($20,000) dollars, [.essor and Lessce shall equally share the cost with
Lessec’s liability not exceeding twenty thousand ($20,000) dollars except as follows.

Notwithstanding the foregoing, Lessee shall pay for ail repairs and replacements, whether routine or
major, resulting directly from its use of the Leased Premises. Lessee, or anyone in lessee’s organization,
has no authority to adapt, change or tamper with these wells, pumps or motors in any way without
written approval from Lessor PRIOR to such work being performed. Solansky Pump and Welding will
be used for all well and pump work. Lessee agrees to maintain constant drip oil in the pumps along with
all other directives of Solansky Pump and Welding. Solansky phone number is 830/374-3318. Lessee
agrees to pay Solansky Pump and Welding within 30 days of invoice date for work done on the property
covered by this lease. Lessee agrees to return these wells in good working order per Solansky Pump
and Welding or a successor company and make any repairs or replacements deemed necessary by said
company at the end of the lease. Notwithstanding, if Solansky Pump and Welding is unavaitable or no
longer in business, Lessor may appoint another contractor to perform the work.

6. FARMING EQUIPMENT.
[.essee shall furnish all of its farming equipment as well as any non-farming equipment as needed

by it in its operation at his its expense, and keep the premises neat and orderly,

7, FENCES.

Lessee further agrees not to cut or alter any fences or gates unless expressly agreed to in writing by
Lessor, and also agrees to maintain the entrances to the Leased Premises from FM 1582 and CR 3401.
Lessee agrees not to break established water courses or ditches, or undertake any operation that will
injure the Leased Premises. {.cssec is to repair, replace, or maintain all fences and will leave the
property in as good or better condition as Lessec found it provided such repair or replacement is not a
major repair or replacement exceeding twenty thousand dollars ($20,000.00). If such a repair or
replacement exceeds twenty thousand ($20,000) dollars, Lessor and Lessee shall equaily share the cost
with Lessee’s liability not exceeding twenty thousand ($20,000) dollars except as follows.
Notwithstanding the foregoing, Lessee shall pay for all repairs and replacements, whether routine or
major, resulting directly from its use of the Leased Premises. Any new fences, whether built by Lessor
or Lessee at any time during this lease, will be repaired to like new condition by Lessce as needed if
damage has occurred to these fences as a result of Lessee, or any of Lessee’s operations prior to the
expiration of this contract. Lessee may build fences for his own benefit at his sole cost, with prior
written approval of Lessor as to type, location, and construction of said fences, Lessor and Lessee will
mect prior to the signing of this lease to discuss possible sites for internal fencing if needed.

8. ADDITIONSA AND IMPROVEMENTS,

Lessor and Lessee agree that any permancat additions to the property will remain with the property and
become property of the Lessor. Any improvements by Lessor, any oil company, or associated company
to the property will be the property of the Lessor. Any temporary improvements by Lessee which result
in Real Estate Taxes known locally as Roll Back Taxes will be paid by Lessee for the period of five (5)
years prior to assessment of said Taxes and for the period of five (5) years forward from the termination
date of lease or any renewal when the temporary improvements are removed. Any improvement of any
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 16 of 48

kind, whether temporary or permanent must have prior written approval from the Lessor as to the
location of said improvements.

9.

9.

9.2,

9.3,

9.4,

INDEMNITY, LIMITATION ON LESSOR’S LIABILITY AND WARRANTY.

The parties covenant and agree that as a consideration for the granting of this Icase, Lessee agrees
to indemnify and hold the Lessor harmless. The Lessee shail indemnify and save harmless the
Lessor and its agents and employees from any and all liabilities, damages, costs, claims, suils or
actions growing or arising out of:

9.1.1. any breach, violation or non-performance of any covenant, condition or apreement in
this Lease set forth and contained on the part of the Lessee to be fulfilled, kept, observed
and performed;

9.1.2. any damage to property while the property is in or about the Leascd Premises; and

9.1.3. any injury to person or persons including death resulting at any time therefrom
occurring in or about the Leased Premises as a result of Lessee’s negligent conduct.

Lessor warrants that it has title or the right to lease the Leased Premises and pivots provided
herein under this Lease. Notwithstanding the foregoing, Lessor has disclosed to Lessee that the
title to pivot 7A may be challenged by third pasties (“Title Dispute”). In such event, Lessor agrees
to defend against Title Dispute at its own cost and expense until final resolution by agreement or
final non-appealable judgment by a court of competent jurisdiction. In the event Lessor loses title
to said pivot Lessor shall without delay and at its sole cost remedy the situation to ensure Lessee’s
crop is not compromised. in connection therewith, Lessee agrees without delay to cooperate fully
with Lessor and to provide any information available and assistance that will assist Lessor in
protecting the crop.

Hold harmless agreement: Lessee further covenants and agrees to indemnify, defend, and hold
harmless the Lessor from and against any and all damages, claims, suits, demands, and actions of
any kind, whether for injury to person or loss of life, or damage to property resulting from or
arising out of the usc of the Leased Premises by |essee and for the damage to anyone or anything
resulting from Lessee’s farming operations or any other operations on the Leased Premises.
Likewise, Lessee shall be liable for any attorney fees incurred by Lessor defending themseives
from any claims mentioned above inctuding but not limited to:
9.3.1. From theft in or about the premises resulting from Lessee’s negligent conduct,
9.3.2. From interruptions in any electrical service from any cause whatsoever;
9.3.3. From any injury to any person of damage to any goods, wares, property or merchandise
caused by Lessec’s negligence
9.3.4. From spraying, fertilizing and chemical applications by Lessee affecting the premises or
surroundings.

Limitation of Lessor’s Liability: The Lessor and its agents and employees shall not be liable for
any damage to the Leased Premises or any property located therein caused by any latent defect or
by steam, water, rain or snow which may leak into, issue or flow from any part of the Leased
Premises or from the water, steam, sprinkler or drainage pipes or plumbing works of the same or
from any other place or from any damage caused by or attributable to the condition or arrangement
of any electrical or other wiring or for any damage caused by anything done or omitted to be done
by any person or for damage caused by interruption or failure of any service or utility or for
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 17 of 48

damage however caused to merchandise, stock in trade, books, records, files, moncy, securities,
negotiable instruments, papers or other valuables.

9.5. Liability Insurance: The Lessee agrees during the Tenm to secure and pay the premium upon a
policy of liability insurance against liability claims for bodily injury, property damage and death
arising out of or in connection with Lessee’s operation of the property described under the tenns of
this Lease with minimum liability limits of a minimum of $300,000.00 for injury to or death of one
person, $1,000,000.00 for all claims arising out of one (1) occurrence, property damage limits of
$100,000.00, and an umbrella policy of ¢ minimum of $1,000,000.00. Lessee also agrees to
furnish to Lessor a copy of Lessee’s insurance binder listing Lessor as an additional insured on
Lessee’s policy within 30 days of execution of this lease.

10. HUNTING AND FISHING.

There will be absolutely no hunting or fishing allowed by Lessee or anyone associated with Lessee
on the {eased Premises or any of Lessor’s property, and this lease conveys no right to Lessee or anyone
associated with Lessee to hunt or fish on the Leased Premises or any of Lessor’s property. Lessor
expressly retains all rights to the hunting and fishing, Notwithstanding the forcgoing, Lessor shall
refrain from accessing or allowing access to the | eased Premises for the purpose of hunting or fishing
without prior approval from Lessee. Lessee shall respond to Lessors inquiry for permission to hunt or
fish within 24 hours of receipt of such inquiry. Lessec’s failure to respond to Lessor’s inquiry within 24
hours shall be deemed as providing permission. Notwithstanding, Lessor shall retain the right of hunting
for the purpose of predator control without the requirement of notice to Lessec. Lessor’s use of the
Leased Premises as set forth in this paragraph will not interfere with the Lessee’s use or quiet enjoyment
of the Leased Premises.

11, ASSIGNMENT, SUBLEASING, PLEDGING AND TRANSFERS BY LESSEE.

With the Lessor’s prior written consent including bul not limited to Lessor agreeing to the terms and
conditions thereunder, Lessee may assign, sublet, pledge or transfer this Lease or any interest therein or
in any way part with possession of all or any part of the Leased Premises, or permit all or any part of the
Leased Premises to be used or occupied by any other person. Lessor shall not unreasonably withhold
consent. It shall not be unreasonable for Lessor to withhold consent if a person to whom an assignment,
sublease, pledge or transfer is proposed is not financially healthy, does not have an acceptable business
reputation, or is not agreeable to the same conditions and terms set forth in this Lease. Additionally,
Lessee may not enter any such agreement or instrument with a third party that limits Lessee’s liability,
duties or obligations under this Lease, without the express written authorization of Lessor.

12. GATES AND SECURITY.

Lessee agrees to keep all gates locked and use locks furnished by Lessor. Lessor will supply Lessee
with keys needed for his operation, and Lessee wiil furnish names and identification of those individuals
to whom the keys shall be issued and a description of the vehicles that will be commonly used on the

property.

13. WILDLIFE PROGRAMS AND WATER.

Wildlife Management Program currently implemented by the Lessor must not be harmed in any way
by operations of Lessee. Lessee agrees to keep current water reservoirs and tanks piped to from the
Number |, 2 and 3 water wells as full as possible at all times due to the fact that certain crops will
require a water priority from time to time and water will understandably be diverted to crops during
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 18 of 48

these times. Lessor retains the right to pump from these reservoirs and tanks for uses as Lessor deems
necessary.

14. SUCCESSORS AND ASSIGNS.
This Lease shall enure to the benefit of and be binding upon the successors and assigns of the Lessor
and the heirs, executors and administrators and the permitted successors and assigns of the lessee.

15, SUBORDINATION.

Lessor shall refrain from creating a mortgage, deed of trust or other similar lien or encumbrance (a
“Mortgage”) upon or affecting L.andlord's fee estate in the Property or title to the pivots thereon.
Notwithstanding the foregoing, in the event Lessor creates a security interest in the form of a Mortgage
upon or affecting Lessor’s fee estate in the Property or title to the pivots, or any part thereof, with the
consent of Lessee, Lessor shall provide a recordable SNDA acceptabic tu Lessce whereby Lessee’s
rights to the Property and pivots will not be disturbed by any mortgagee so long as lessee continues to
abide by the terms of this Lease. Any holder of any such Mortgage is herein referred to as “I andlord’s
Mortgagee(s).” Notwithstanding the foregoing, an approved Landlord’s Mortgagec may al any lime
subordinate its Mortgage to this Lease without [.essee’s consent by notice in writing to Lessee, and
thereupon this Lease shall be deemed prior to such Mortgage without regard to their respective dates of
execution and delivery and, in that event, such Landlord’s Mortgagee shall have the same rights with
respect to this Lease as though it had been executed prior to the execution and delivery of any such
Mortgage and had been assigned to such [.andlord’s Mortgagee.

16. OF F-LIMIT AREAS.

Certain areas which are strictly off limits are areas around any oil or gas well, whether existing at the
time of signing of this lease, added after signing or planned for future development of the property for
oil and gas purposes, provided such addition after the signing of this Lease does not interfere with
l.essee’s use of the Leased Premises. The area inside the fence around the Jay Kay Ranch Airport is also
an off-limit area. No improvement is to be crected in the flight path of the Jay Kay Ranch Airport.

17, GIL AND GAS EXPLORATION AND DEVELOPMENT.

Lessee is aware thal the property is under an agrecment os is in negotiation for an agreement for the
development of the property for oil and gas exploration. Each lease agreement is independent of the
other. However, this lease is subject to conditions of the oit and gas lease, as it is currently in place or
any oii and gas lease that is executed in the future. Lessor has tried to lessen the impact of such
exploration on the icased property. Planned well sites are on the eastern and western most perimeter
property lines and in property corners or other areas not within the circle under irrigation equipment.
Placement is designed to iessen the impact on any given irrigation circle. Any oil or gas lease will not
affect Lessec’s use of any acreage under an anchor pivot. However, there may be some impact and that
acreage removed from the leasable acreage, namely acreage that is not under an anchor pivot, and the
rental payments will be adjusted accordingly should this occur. Additionally, in the event of loss of
acreage on which Lessee has planted crop {i.e. acreage under an anchor pivot), Lessor shall compensate
Lessee for loss of said crop, including but not limited to establishment. The stated oit and gas
exploration shall have pricrity in all instances. The oil and gas companies and their affiliated parties are
responsible for all their damages to the property and to the Lessee, only to the extent that the damage
has occurred to improvements or crops of 1.essee and at the actual dollar cost of the improvement or
crop. Lessee should notify Lessor should any damages occur prior to contacting the oil and gas
company, whomever they should be.
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 19 of 48

18, ELECTRIC BILLS.
Lessee has agreed to pay the Medina Electric bills upon receipt covering the current electric motor
and pivots and any future electric motors installed for the Leased Premises during the term of this Lease.

9, GOVERNMENT PROGRAMS.

From time to time, the usage of the Equip Program of the Farm Services Agency may become
available. Lessee may use this program for its benefit at its sole cost and expense. At no time will any use
of this program encumber the Leased Premises or obligate the Lessor in any way. Should Lessce wish to
have Lessor participate in such programs, Lessor would have to consent in writing prior to any obligation.
Lessor retains all rights to any USDA programs associated with the property, such as the DCP programs
and alike.

20. AMENDMENT OR MODIFICATION.
This lease may be amended, modified or supplemented only in writing, and any amendment,
modification or supplement shall not be valid or binding unless signed and dated by both Lessor and

Lessee.

21. PASTURES AND FIELDS.

Lessce agrees to keep all areas where center pivot circles are and places where new ones may be in
the future clear of brush and obstruction, and maintained as cleared pastures or fields and just in the
circular pattem covered by each system. The areas referred to are in exhibit | attached to this lease.

22. IRRIGATION AND RELATED EQUIPMENT.

Lessee agrees to maintain all pivots and above ground equipment during the Term, including but not
limited to drip oil used to lubricate downhole shafi, tubing, and pump. However, Lessee shall inspect all
pivots and above ground equipment within 10 days of signing this Lease and notify Lessor of its
findings. Should any downhole damage or underground line damage occur that can be attributed to
Lessee's neglect or misuse, Lessee will be held responsible for the routine repair or replacement to return
the well or wells and lines to working condition provided such repairs or replacements arc not major
repairs or replacements exceeding twenty thousand ($20,000.00) dollars. If such a repair or replacement
exceeds twenty thousand ($20,000) dollars, Lessor and Lessec shall equally share the cost with Lessee’s
liability not exceeding twenty thousand ($20,000) dollars except as follows. Notwithstanding the
foregoing, Lessee shall pay for all repairs and replacements, whether routine or major, resulting directly
from its use of the Leased Premises. The diesel fuel at the pole barn location on the western side of CR
3401 and at the location known as the Numbers 2 water well on the eastern side of CR 340 lare for
Lessor’s use only. If crops are planted, Lessee agrees to hold I.essor harmless should any failures in
irrigation equipment occur and for whatever reason cannot be fixed or retumed to operation in a timely
manner due to circumstances beyond Lessor’s control. Should this situation arise, all parties agree to
work together to get water to crops as soon as possible in order to avoid any damage.

23. SYSTEMS, EQUIPMENT AND IMPROVEMENTS.

23.1. Lessor to furnish Lessee during the term hereof with fully operational self-propelled irrigation
systems including water sources and power sources as stated in this Lease under Premises
Description. Said systems to be used by the Lessee on the Leased Premises only. Other system(s)
to be added under terms of the Paragraph 2 of this tease agreement. Lessee to make all routine
repairs and replacements to the systems during the term of the lease which are necessary to keep
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 20 of 48

said systems in working order including but not limited to the well, turbine, power unit, system
alignment, all electrical systems, tire and wheel repair, gear boxes, driveshaft’s and final drives
provided such repairs or replacements are not major repairs exceeding twenty thousand
($20,000.00) dollars. If such a repair or replacement exceeds twenty thousand ($20,000) dollars,
!.essor and Lessee shall equally share the cost with Lessee’s liability not exceeding twenly
thousand ($20,000) dollars except as follows. Notwithstanding the foregoing, lessee shall pay for
all repairs and replacements, whether routine or major, resulting directly from its use of the Leased
Premises. Lessee shall bear the expenses of all repairs resulting from the negligence of the I.essee,
its agents and employees. Lessor shall cover all damage to said systems during the term of the
lease which is due to Acts of God, and shall forthwith have said damage to the systems repaired
under Lessors insurance policy. Lessor shall not be liable for any resulting crop damage due to
damage to the irrigation system(s) or any type of mechanicat failure of the irrigation system(s) and
related equipment caused by Acts of God.

23.2.Lessec shal} at the expiration of said lease return the demised premises, irrigation system(s) and
related equipment to Lessor in good working order, only ordinary wear and tear from normal use
excepted. Lessor shall be allowed free access to the premises to examine or inspect the irrigation
system(s) or to make needed altcrations or improvements to the total system(s). Responsibility for
the costs of aff oil, lubrication, fuel and general maintenance required to operate the irrigation
system(s) shall be that of the Lessee, The contacts for the Reinke systems is Mike Titzman @
830/480-0622 or Don Baker @ Baker Irrigation in Uvalde, Tx. Mike Titzman or a Reinke dealer
must to be used in order to maintain the integrity of the warranties on those systems.

23.3.Lessee and Lessor agree that the sole responsibility for the physica] operation of the entire
irrigation system(s) is that of the Lessee.

23.4.Lessor agrees that he will instruct Lessee on the operation of the system(s) and water sources in
order that the Lessee may operate the same in the absence of the Lessor whenever necessary. It is
agreed by Lessor and Lessee that lessee may fertigate or chemigate through the irrigation systems
during the term of the lease. Lessec shalt provide for proper plumbing, injection pump, electrical
and safcty equipment on the entire irrigation system(s) to allow chemigation and fertigation. All
costs of chemicals and fertilizer will be paid for by Lessee.

23.5. The Lessee may from time to time at its own expense make changes, additions and improvements
to the Land to better adapt the same to its business, provided that any change, addition or
improvement shall be made only after obtaining written consent of the Lessor, and shall be carried
out in a good and workmanlike manner and only by persons selected by the Lessee and reasonably
approved in writing by the Lessor. The Lessee shall pay promptly when due all costs for work done
or caused to be done by the Lessee in the Leased Premises which could result in any lien or
encumbrance on the Lessor’s interest in the property, shall keep the title to the property and every
part thereof free and clear of any lien or encumbrance.

24. WATER PRIORITY.
Due to the fact of the time-sensitivity of the watering regime during the growing season, it is agreed
Lessee shall have priority for water usage as long as tanks and reservoirs are full.
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 21 of 48

25. TITLE.

25.1,Lessee shall use the !.ease Premises solely for farming. Lessor agrces that title to any crop shall
vests always in said Lessee and Lessee shall bear all expenses of producing same. Lessee may
cultivate 935 acres plus an additional 335 acres set out in Premises on Page 3 of Kemin proprietary
oregano clonal lines KI1750 and KI1850 or other Kemin proprictary clonal lines or other desired
crop. Lessor acknowledges that cuttings, plugs, plants, and biomes and all related to such remain
property of Kemin at all times. Kemin agrees to destroy said plants, plugs, cuttings, and biomes
and any other related materials prior to termination lease term, and disk up and clean fields to
plantable condition by termination date.

25.2.Lessor acknowledges that I.essee or its assignee shal! retain all rights and title in and to the
proprietary oregano clonal lincs, KI} 750 and K11850, any and all biomass resulting from the
growing of said proprietary clonal lines, and any and all oil produced by steam distilling said
proprietary clonal lines. Lessor shall not place a lien on or encumber in any way [.essee’s
proprietary oregano clonal lines, KI1750 and K11850, any and all biomass resulting from the
growing of said proprietary clonal lines, and any and all oil produced by steam distilling said
proprietary clonal lines, Lessor acknowledges and agrees that lessee may file and perfect a lien
upon the crops grown under this Lease.

26. CUSTOM WORK.
Any custom work whereby Lessec hires Lessor or Lessor hires Lessee will be by separate
agreement and at prevailing custom rates and agreed to by both parties on each particular project or job.

27. SOIL AND WATER TESTING.
Lessce shall have the right to make such soil and water tests as he deems necessary. Lessor agrees
to provide what tests he currently has to Lessee if asked to provide such tests.

28. END GUN CLARIFICATION,
All irrigation systems except the one located in field 5b have endguns, and acreage covered by those
endguns are included in the acreage as irrigated land.

29. AIRSPRAY.

To the best of the knowledge of the Lessor, there arc no restrictions on the above- described land
with regard to the usage of airplanes for the application of pesticides according to labeled usage during
the term of this lease

30. SELL OF PROPERTY.

The Leased Premises under current ownership is not now and has not been listed for salc, and there
is RO intent to list or sell the property in the foresecable future. However, even with the best of plans,
circumstances arise which require tough decisions. Lessor retains the right to sell the property if he
deems circumstances necessary for him to do sv. Any such transfer shall be subject to this Lease
Lessor will inform Lessee as soon as Lessor has made the decision to self the property so that Lessee
may have a first right of refusal to purchase the Leased Premises and adjacent acreage proposed for sale.
Lessee shall have thirty (30) days to effectuate its option. In the event Lessee purchases the Leased
Premises, this Lease will terminate on date closing of sale.

31. INTERPRETATION OF LEASE.
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 22 of 48

All effort has been made to cover all aspects of the agreement for lease of this acreage. The desire is
to have an enjoyable business relationship between the parties. Should any issue be found to be left
silent by this contract, it shall be resolved by a neutral third party based on the intent of both parties.

32. LIABILITY AND CHOICE OF LAW.

Failure of either Lessor or Kemin to comply with the agreement set forth in this lease shall make
that person liable for damages to the other party and such damaged party may pursue any available
temedy at law, with prevailing party being entitled to payment by the other the costs of such action,
including attorney’s fees, Regardless of the place of execution, the provisions of this Lease relating to
the obligations of the parties shall be construed in all respects according to the laws of the State of Texas
and the United States of Amcrica. English language version of this lease shail be the controfling
document for interpretation purposes.

33, SURRENDER AND OVER-HOLDING.

Upon the expiration or other termination of the Term, the Lessee shall immediately quit and
surrender possession of the Leased Premises and all leasehold improvements in substantially the
condition in which the Lessee is required to maintain the [.eased Premises excepting only reasonable
wear and tear, and upon surrender, ail right, title, and intercst of the Lessce in the Leased Premises shall
cease. If the Lessee continues to occupy the Leased Premises after the expiration or other termination of
the Term without any further written agreement, the L.essee shall be a monthly Lessee at a Minimum
Rent equal to three times the Rent paid by the Lessee immediately prior to the expiration or other
termination of the Term but subject to all other provisions in this Lease. Notwithstanding the foregoing,
Lessee shall have the right of entry for thirty (30) days after the expiration or termination of this Lease
for the purpose of harvesting crop in the event such delay in harvesting is as a result of an Act of God.

34. ENTIRE AGREEMENT.

There is no promise, representation or undertaking by or binding upon the Lessor except such as arc
expressly set forth in this Lease, and this Lease including the Schedules contains the entire agrcement
between the parties hereto.

3§. NOTICE.

Any natice required or contemplated by any provision of this Lease shall be given in writing and
shall be sufficiently given if mailed by registered mait to the address of the other party as set out on page
!, This notification address may be amended by either party at any time by providing notice. Any notice
shall be deemed to have been received five postal delivery days after the date of mailing, [fit is
reasonably anticipated that mail service may be disrupted or that immediate notification is required,
notice must also be delivered or sent by telecopy or other form of immediate transmission and will be
deemed received upon receipt.

36. SEVERABILITY.

All of the provisions of this 1.ease are to be construed as covenants and agreements. If any provision
of this Lease is iHegal or unenforceable, it shall be considered separate and severable from the
remaining provisions of this Lease, which shall remain in force and be binding as though the provision
had never been included.

37. HEADINGS AND CAPTIONS,
The headings and captions in this Lease are for reference purposes only and should not have any
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 23 of 48

effect on the interpretation of the Lease.

38. TIME OF THE ESSENCE.
Time shalt be of the essence hereof.

In witness whereof, the parties have caused this Lease to be executed by their duly authorized
representatives as of the date first written below.

 
 
 

 

 

 

 

Jay Kay Farms ustrics, Inc,
By: By:
Name: Name: =~ A, devi EAVES Ph, 0,

 

Title: Title: YeePesiolent SpecsalyCRops
Date: Date: ¢ O/ f & i t~ _—

 

 
Aqunosy 014

Case 5:21-cv-00374

em
ee

fae a ey een
ny ty ET e OG Bee

“Stee pata) ory

bar

 

Document 1. Filed 04/12/21 Page 24 of 48

EXHIBIT t
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 25 of 48

FIRST AMENDMENT TO FARM LEASE

This First Amendment to the Farming Lease (the “Amendment'’) is made and entered into as of May 15, 2018 by
and between John G, Kain Farms, LLC, dba Jay Kay Farms (“Lessor”) and KEMIN INDUSTRIES, INC., an lowa
corporation ("Lessee").

 

RECITALS

A. Lessor and Lessee entered into that certain Farming Lease of Jay Kay Farms Acreage, made as of June 1, 2017
(the “Lease") regarding certain property in Frio County, State of Texas, as more fully described in the Lease.

B. Pursuant to paragraph 2.2 of the Lease, after signing in 2017 but no later than Spring of 2018, 160 acres were to be
added te the Lease from fields 15, 16 and 17. Notwithstanding, per Lessee’s request, Lessor has agreed to add 162 acres
from these fields and Lessor has agreed to pay an additional $36,450.00 in rent per year, thereby increasing the current total
acreage of the Leased Premises to 1,097 acres and the annual lease payment provided in Section 3.1 to $246,825.00 per
year.

C, Lessee paid Lessor the additional rent of $36,450.00 for Lease Year 1 on or around February 26, 2018.

D. Pursuant to paragraph 5 of the Lease, “Lessor will convert Well Number 3 to electric power as soon as possible after
signing of this lease and will notify Lessee to allow for Lessee's inspection upon completion of said work."

E. Lessee has agreed to advance the necessary funds to convert Well Number 3, in exchange for a credit against the
rent owed by Lessee to Lessor in Lease Years 2 and 3.

NOW, THEREFORE, in consideration of the foregoing and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Lessor and Lessee agree as follows:

1. Lessor and Lessee agree that 162 acres are added to the Leased Premises, for a current total of 1,097 acres,
thereby increasing the annual lease payment to $246,825.00 per year.

2, Section 3.1 of the Lease shall be supplemented to read as follows:

Year 2: The annual lease payment shall be paid in one installment of two hundred forty-six
thousand eight hundred twenty-five dollars ($246,825.00) on the one year anniversary of the signing of the
Lease.

Years 3-10; The annual lease payment shail be paid in fwo equal installments of one hundred
twenty-three thousand four hundred twelve dollars and fifty cents ($123,412.50): the first payment to be
paid on the anniversary of the signing of this Lease; and the second payment due on or before the
immediately following February | of the given calendar year.

Notwithstanding, the Parties agree that in exchange for advancing the necessary funds to convert Well
Number 3 to electric power, Lessor shall provide Lessee with a credit against the lease payments Lessee is
required to issue in Lease Years 2 and 3. Lessee shall receive credit for half of the final cost in Lease Year
2, and credit for the other haif in Lease Year 3. For exemplary purposes only, if the final repair cost was
exactly $45,408.00 as provided in the quote which is attached hereto and incorporated by reference into the
Lease as Exhibit 2, Lessee would receive a $22,704.00 credit against the Year 2 lease payment requiring
Lessee to pay $224,121.00 (payable in or before October 2018), and a $22,704.00 credit against the Year 3
lease payments requiring Lessee to pay $112,060.50 in each of the two installments (payable respectively
in or before October 2019 and February 2020}. The Parties acknowledge the final conversion cost may
differ from the quote, but agree to calculate the respective credits in accordance with this paragraph.

PLAINTIFF’S
1 EXHIBIT

  

B
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 26 of 48

Ratification. Except as expressed amended and supplemented hereby, the Agreement shall remain in full force and
effect, and the parties hereby ratify and confirm the terms and conditions thereof.

Authorization. Each Party to this Agreement represents and warrants to the other that it has the right, power and
authority to enter into and perform its obligations under this Agreement and that it has taken all the requisite action to
approve execution, delivery and performance of this Agreement, and this Agreement constitutes a legal, valid and
binding obligation upon itself in accordance with its terms.

Definitions. Unless otherwise defined in this Amendment, all terms not defined shall have the meanings assigned
to such terms in the Agreement, the Lease, and the Amendment.

Counterpart; Signatures. This Amendment may be executed by the parties in multiple counterparts, which
together shall have the full force and effect of a fully executed agreement between the parties. Electronic signatures
by either party are valid, and Lessee agrees that the Amendment and related documents and records may be
created, kept and transmitted as electronic files only.

iN WITNESS WHEREOF, in consideration of the mutual covenants set forth above and for other good and valuable
consideration, the receipt, adequacy, and legal sufficiency of which are hereby acknowledged, the parties have entered into
the above Amendment and have caused their duly authorized representatives to execute this Amendment.

Kemin industries, Inc. Jay Kay Farms

By

Title:

Date

hk Be By
Name: ) bg somob, Name

 

Finance Director Title

S/ 8 | lS Date

 

 
Price Quotation from Solansky Welding & Pump, Inc. to convert Well Number 2 to Electric.

 

Woldin

is 7ae

 

Exhibit 2

Solansky Wetding & Purnp, tne
S01 W Zavale St

sky

Crystal City, TX 78939
830-375-3318

Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 27 of 48

IM

QUOTE
1804-039173 «RE

PAGE 1 OF 1

 

 

 
   
 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

j ies Oh iaL Ome Taree F |
SOHN G KAIN FARMS LLC 2281
pee ea tx 78081 - CREATED ON 04/90/2018
(830) 334-7330 EXPIRES ON 05/30/2018
BRANCH 1900
CUSTOMER PO#
STATION s3
CASHIER RENEE
Thank you for your business. SALESPERSON
OROER ENTRY SYLVIA
MODIFIED BY RENEE
Lane ae Pestiption DB | Quanity | OM | = Price {Perk | Amount
PUMP-SUPPLIES 380 HP MOTOR N 4] GACH  24473.0000, EACH = 24473.00
PUMP-SUPPLIES 360 HP BENSHAW SOFT START N 1) EACH EACH 8421.00
PUMP-SUPPLIES 2- 2" WEATHER HEADS N 1 | BACH EACH 28.00
PUMP-SUPPUES S40FT YO wire nN 1 | EACH EACH 2100.00
PUMP-SUPPLIES 4.2" RIDGEO N 1] EACH EACH 175.00
PUMP-SUPPLIES 2- HUBS 2° N 1] EACH EACH 2000
PUMP-.SUPPLIES GON. 1/0 wire N 1 | Zack EACH 239,00
PUMP-SUPPLIES 2-ROQUND RODS 5/8 WICLAMPS. N 1 | EACH EACH 40.00
PUMP-SUPPLIES 2°. 40FT SEAL TITE N 1 | BACH EACH 280.00
PUMP-SUPPLIES 4-CLAMPS N 4 | EACH EACH 88.00
PUMP-SUPPLIES 2UNISTRUTS N 4 | BACH EACH 440
; PUMP LABOR PUMP LABOR N 1] EACH EACH 8000.00
PUMP LABOR RIG TIME N 1 | EACH EACH 4500.00
COMMENT ESTIMATED COST TO INSTALL
MOTOR AND SOFT-START WHICH
pee ON THE TIME TO DO THE
COMMENT 60% UPFRONT MONEY TO DO JOB.
Subtotal 45,408.00
Quoles are good for 30 days. TEXAS 8.00%) Sales Tax 0.00
EXE: RESALE
Tote! 45,408.00
Buyer:
Signature
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 28 of 48

Yahoo Mdil - Fwd: Notice of Lease Termination

Fwd: Notice of Lease Termination

From: John (igkain@gmail.com)
To. — rkincaldtx@yahoo.com
Date Tuesday, July 26, 2020, 4:33 PM COT

Sent from my iPhone

Begin forwarded message:

From: John Greaves <John.Greaves@kemin.com>
Date: July 28, 2020 at 10:31:00 AM EDT

To: *jgkain@gmail.com* <jgkain@gmail.com>

Ge: Maddy LeDuc <maddy.leduc@kemin.com>
Subject: Notice of Lease Termination

Dear John,

12/2/20, 9:03 AM

We have decided to close the oregano program at Kemin due to intense competition from low cost producers, making it no longer economically
feasible for us to continue. Please find attached the notification of the land Jease termination in compliance with the lease agreement.

Sincerely,

John

John A. Greaves, Ph.D I Vice President | Specialty Crops
1900 Scott Avenue, Des Moines, tlowa 50317 USA

Olfice; +1 575-559-5541 | Mobile: +1 515-864-6890

fol poet EE Ra eoett
www. kemin.com

PLAINTIFF’S

Ve strive lo sustanably transform the quality of fifa every day
for 80%c of the world with eur oreducts and services EXHIBIT

ee

http://www. ker. n.con/erraid:-scla mer

 

Notice to Recipient: This transmission including any attachments may contain confidential information that belongs to the sender and may be
privileged by law. If you received this e-mail in error, any dissemination or copying of this e-mail is strictly prohibited. Unless explicitly designated as
an electronic contract, this e-mail does not constitute a contract.

bal image005.jog
4kB
bal image006.png
11.4kB
A

about:blank

a John Kain Farms Notice of Termination 07272020.pdf

Page 1 of 2
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 29 of 48

fahoo Mail - Fwd: Notice of Lease Termination 12/2/20, 9:03 4M

61.48

about:blank Page 2 of 2
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 30 of 48

Kemin Industries, Inc.
1900 Scott Avenue
Des Moines, lowa 50317, USA

+1 800-777-8307
www.kemin.com

September 29, 2020

Via Registered Mail and Email

 

Mr. John G. Kain

John G. Kain Farms, LLC
Jay Kay Farms

P.O. Box 1433

Pearsall, Texas 70861

Re: Termination of Farm Lease
Dear John:
In response to your letter of August 26, 2020, the following actions have been taken or are in process

1. Baker irrigation inspected the pivots. Repairs have been made to all but one, which has a break in the
underground power cable which will be found and repaired.

2. Anew water meter and new pressure gauge have been installed on Well 2.

3. Anew gfeen gate has been installed.

4, New nozzle charis were ordered and 7B and 9/10 have been re-nozzled. 7A is nozzled correctly for 1200
gpm and two burnt fuses were replaced. The pivot now operates.

5. Acontractor has been scheduled to remove and haul away the concrete, and the tote will be removed at
that time as well,

The remaining item from your letter is the pump for well 1. Sections 1.2.6, 5, 22, 23 and 23.1 of the Lease provide that any
repairs required to the wells, pivots, irrigation equipment, etc. which exceed $20,000 are to be shared equally between
Kemin and yourself. To resolve this matter, in lieu of arranging for the repair of well 1, Kemin will make a payment in the
amount of $20,000 in exchange for a release of any future claims. If this is agreeable to you, please sign the attached
Lease Termination Lease Agreement and retum one signed original to my attention. If you have any questions, please feel
free to contact me.

PLAINTIFF'S
EXHIBIT

ee

  

Vice Presitient. Specialty Crops
Kemin Industries, !nc.

CC: Maddy LeDuc
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 31 of 48

LEASE TERMINATION RELEASE AGREEMENT

This Release Agreement ("Agreement'’), is made as of September 29, 2020 by and between John G. Kain
Farms, LLC ("Landiord”) and Kemin Industries, Inc. ("Kemin’).

WHEREAS, Landlord and Kemin entered into that certain Farm Lease dated January 12, 2017 and all
subsequent amendments (collectively, the “Lease"} for lease of the premises described therein (the “Premises’)

WHEREAS, the Lease has been terminated as of July 27, 2020 in accordance with its terms.

NOW, THEREFORE, in consideration of the mutual covenants and agreements hereinafter set forth and for
other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties
hereto agree as follows:

1. Payment. Kemin agrees to pay Landlord the amount of $20,000

2. Release. Landlord and Kemin hereby represent to the other that neither party has any outstanding debts,
demands, actions, claims, suits, obligations, or liabilities whatsoever of any name or nature, whether in law
or in equity against the other with respect to the Premises or the Lease or the termination of the Lease.
Landlord and Kemin each release and discharge the other from any and all debts, demands, actions,
claims, Suits, obligations and liabilities whatsoever of any name or nature, whether in law or in equity, now
or hereafter existing, arising out of, or in connection with the Lease and the Premises and the termination of
the Lease.

3. Counterparts. This Termination may be executed in multiple counterparts, each of which shall be deemed
an original and all of which when taken together shall constitute one and the same document.

IN WHITNESS WHEREOF, the parties hereto have executed this Termination as of the date first above written

   

Kemin Industrt John G. Kain Farms, LLC
Signed Signed:
Nam Name:

A- GREAVES PAD ™
| IDENT, SpeciAnsy ore
Date’ OCWBER IST 2020 Date
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 32 of 48

LAW OFFICES
OF
BROCK & BROCK
A PROFESSIONAL CORPORATION

WV. Burl Brock* 803 E. Mistletoe
Karl B. Brock San Antonio, TX 78212

(210) 733-6666
*Board Certified Via Facsimile - (733-6893

Personal Injury Trial Law
Texas Board of Legal Specialization

January 29, 2021

Via Electronic Mail

Mr. John A. Greaves
Kemin Industries, Inc.
1900 Scott Avenue

Des Moines, lowa 50317

RE: Lease Agreement between John G. Kain Farms LLC, d/b/a Jay Kay Farms and
Kemin Industries, Inc., dated June 1, 2017

Dear Mr. Greaves:

I represent John G. Kain Farms, LLC, d/b/a Jay Kay Farms in regards to the above-
teferenced matter. I am writing to address the breach of such agreement by Kemin Industries.
This letter demand is being sent pursuant to Texas Civil Prac. & Remedies Code §38.00), et. seq.

John G. Kain Farms, LLC, d/b/a Jay Kay Farms (JKF) owns approximately 2,600 acres of
agricultural land in Frio County, Texas. Such land possessed 3 water wells and had 1,097 acres
of irrigated land under pivot. As a result, the subject property was incredibly valuable for
agricultural purposes as it was not subject to drought conditions which normally affect dry land
farmers. Kemin Industries (Kemin), recognizing the benefits of such irrigated farm land, wished
to enter into a long-term Lease Agreement for use of the land with the intent of growing crops
suitable for their business.

The parties negotiated a Lease of said property through their various representatives over
several months with several drafts being exchanged back and forth between the parties. Kemin
insisted that the existing water well, currently pumped with a diesel engine, be switched to
electric at Jay Kay Farm’s expense. Jay Kay Farms agreed to accomplish same with Kemin’s
mutual agreement for the original term and a liquidated damages clause (4.1 - 4.4) for early
termination to help defer the cost/expense of the conversion and added pivots. When all parties
were satisfied with the negotiated material terms, the Lease was executed by all parties. The
final agreement was drafted by Kemin and executed on or about October 16, 2017 by yourself,

 
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 33 of 48

Mr. John A. Greaves
Kemin Industries, Inc.
January 29, 2021

Page 2

John Greaves. Attached hereto as Exhibit A and referenced herein as if fully set forth at length is
a copy of the final Lease Agreement between the parties.

Generally speaking, the Lease contained the following material terms/conditions:
1, Parties thereto (John G. Kain Farms, d/b/a Jay Kay Farms and Kemin)

2. Property Leased; (2.1 - 2.2)

3. Fixed Term Tenancy; (3.1 - 3.3)

4, Definite Rental Rate; (3.1 - 3.3)

5. Responsibilities/Obligations of the Parties during the Lease Term; (5, 6, 7, 8, 9 10,
11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30)

6. Termination and Responsibilities/Obligations of the Parties Upon Termination
(4.1-4.4).

Such terms provided a basic framework for the parties’ actions and their relationship going
forward.

Jay Kay Farms performed all contractual obligations under the Lease Agreement. Kemin
has wholly failed to perform their contractual responsibilities/obligations under the Lease
Agreement. Specifically, on or about July 28, 2020, Jay Kay Farms was notified by John
Greaves that Kemin would be terminating the Lease early. Jay Kay Farms fully expected Kemin
to abide by the negotiated terms of the Lease Agreement they had previously negotiated, i.e.
rental payments for an additional two (2) years as liquidated damages; return of the equipment
and premises in “good working order,” and Lessee’s help in finding a new Lessee. Kemin, upon
termination of the Lease, failed to abide by these material components of the agreement and have
no legal excuse for their failure to perform.

Kemin’s breach of its obligations and responsibilities under the Lease have caused
monetary harm to Jay Kay Farms. Specifically, Kemin, pursuant to the written Lease Agreement,
owes Jay Kay Fanms the following damages:
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 34 of 48

Mr. John A. Greaves
Kemin Industries, Inc.
January 29, 2021

Page 3

1. Two annual payments totaling $493,650.00 (1,097.00 x $225.00/acre), plus
interest thereon until paid in full (4.1 and 4,3);

2. Repairs of Well and Irrigation Equipment - approximately $25,049.99, plus loss
of use damages (23.2);

3. Reasonable attorney’s fees in the amount of $1,500.00 to date, as allowed by
Texas Civ. Prac. & Rem. Code §38.001, et. seq. for its breach of the written Lease
Agreement.

Pursuant to the agreement, Kemin has 30 days in which to cure such failures (4.1). Failure to
cure such failure within the time designated will result in legal action to be taken against you for
all just and owed damages to which Jay Kay Farms may show itself to be justly entitled, whether
at law or in equity. Our expectation is that Kemin will abide by the material terms of the
negotiated contract. We look forward to a swift resolution of this matter.

Respectfully,

BROCK & BROCK, P.C.

KARL B. BROCK

KBB/itw
Attachment

cc: Maddy LeDuc
Maddy. leduc@kemin.com

Amy Gandhi
amy.gandhi@kemin.com
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 35 of 48

Farming Lease of Jay Kay Farms Acreage

THIS LEASE made as of June 1, 2017 between John G. Kain Farms, LLC, dba Jay Kay Farms, of P. O.
Box 1433, Pearsall, Texas 7806 (the “Lessor” or “Lessor”) and Kemin Industries, Inc., of 2100 Maury
Street, Des Moines, lowa 5031/7, including its agents, assigns and representatives (the “Lessee” or
“Kemin”).

IN CONSIDERATION of the mutual covenants contained herein, the Lessor and Lessce, subject to the
terms and conditions of this lease, hereby agree as follows:

1, COVENANTS.
As is Lease and Covenants: This is an “as is” lease. As such, lessee agrees to accept the premises in
its present as is condition, and to obey all laws, order, rules and regulations applicable to the use,
condition, and occupancy of the premises. | .essee aprees to keep grass areas around center pivot points,
in turn rows and long roadways mowed and wit! keep roadways maintained in good conditions. The
following covenants apply without limitation to other covenunts or obligations contained in this lease
or required by law:

1.1. The Lessor covenants with the Lessee:
1.1. for quiet enjoyment of the Leased Premises; and
1.1.2. to observe and perform all the covenants and obligations of the Lessor herein.

1.2. The Lessee covenants with the Lessor:
1.2.1, ae pay all amounts payable by the Lessee to the Lessor under this Lease (collectively the
1 ent” :

1,2.2, to observe and perform all the covenants and obligations of the Lessee herein;

1.2.3. to use the Leased Premises only for the purpose of farming legal crops on the Land and
any and all uses ancillary thereto;

1.2.4. to comply with present and future laws, regulations and orders relating to the
occupation or use of the Leased Premises;

1.2.5. not to do, omit to do or permit to be done anything which will cause or shall have the
effect of causing the cost of the Lessor's insurance in respect of the Leased Premises to
be increased at any time during the Term or any policy of insurance on or relating to the
Leased Premises to be subject to cancellation.

1.2.6. to assume fuil responsibility for the operation and routine maintenance of the Leased
Premises and for the routine repair or replacement of all fixtures or chattels located
therein or thereon provided such repair or replacement is not a major repuir or
replacement exceeding twenty thousand ($20,000.00) dollars. If such a repair or
replacement exceeds twenty thousand ($20,000) dollars, Lessor and Lessee shall equally
share the cost with Lessee’s liability aot exceeding twenty thousand ($20,000) dollars
except as follows. Notwithstanding the foregoing, Lessee shall pay for all repairs and
replacements, whether routine or major, resulting directly from its use of the Leased
Premises.
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 36 of 48

1.2.7. to permit the Lessor to enter the Leased Premises at any time outside normal business
hours in case of an emergency and otherwise during normal business hours where such
will not unreasonably disturb or interfere with the Lessee’s use of the Leased Premises or
operation of its business, to examine, enspect and show the Leased Premises for purposes
of leasing, sale or financing, to provide services or make repairs, replacements, changes
or alterations as provided for in this Lease and to take such steps as the Lessor may deem
necessary for the safety, improvement or preservation of the Leased Premises.

1.2.8. to take out and maintain, in the name of the Lessor its agents and employecs, the
Lessee all risks property insurance with coverage for the full replacement cost value of
the Leased Premises and other insurance as described herein.

1.2.9. to promptly pay and discharge all expenses required to be paid by I.essee as described
herein;

1.2.10. to maintain the [.eased Premises and all improvements therein in good order and
condition;

1.2.11. to cut or spray the weeds along the fences and to carry out and perform all acts required
to be done under any Act or by regulations or by-laws with respect to weed and insect
control;

1.2.12. that no live trees on the Leased Premises will be cut and no crop residue such as straw
or corstalks will be burnt without the prior written permission of the Lessor;

1.2.13. not to remove sand, gravel, topsoil or minerals from the Leased Premises;

1.2.14. to pay all of the costs and expenses associated with the Lessee’s obligations directly to
the appropriate party as they come due and shall, at the Lessor’s request, provide the
Lessor with copies of receipts or other proof acceptable to the Lessor that such costs have
been paid. If the Lessee fails to perform any obligation under this Lease or to pay any
costs and expenses as set out herein, the Lessor may al its sole option and discretion, on
seven (7) days written notice to the Lessee, perform such obligation or pay such amounts
on behalf of the Lessee and the Lessee shall forthwith upon receipt of an invoice therefor
reimburse the Lessor for the cost of such action or the amount of such payment.

2. GRANT.

2.1. Lessor hereby leases to the Lessee and the Lessee hereby leases from the Lessor approximately
935 acres of land (the “Land” or “Leased Premises”) under and around current pivot irrigation in
Frio County, Texas described by FSN 523 as the Jay Kay Ranch in Frio County, Texas, save and
except certain areas as follows in Paragraph 16, a break down for each system covered by this
lease is shown in the graphic attached hereto and made a part here of as Exhibit 1, with the
following approximate acres measured from the center pivot point for each system:

80 acres of ficld number |
80 acres of freld number 2 and part of number |
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 37 of 48

80 acres of field number 4

60 acres of field number Sa (western most pivot of field 5)
55 acres of field number Sb (eastern most pivot of field 5)
[15 acres of field number 7a (western most pivot of field 7)
115 acres of field number 7b (eastern most pivot of field 7)
190 acres of fields number 9 and 10

160 acres of fields number {1 and 12

2.2. Additional acrcage of approximately 335 acres of FSN 523 farmed under and around additional
pivots systems during this icase will or may be added to the Land leased under terms in like
manner as illustrated as follows:

160 acres to be added from fields 15, 16, and 17 (to be added after signing in 2017 but no

later than in Spring of 2018)

110 acres to be added from fields 18 and part of 19 (to be added in Spring of 2018 if

requested by Kemin in writing)

65 acres to be added from fields 8 and part of 19 ( to be added in Spring of 2018 iffrequested by
Kemin in writing)

Payment for additional acreage will be made within 30 days after new systems are up and operational
for ycar 2017 and at annual anniversary for those installed in 2018.

3. RENT AND TERM.
3.1. The term of this lease shall be ten (10) years beginning on September 1, 2017 and ending on
August 3], 2027 (“Term”). The rent for the acreage of this lease shall be $225.00 per acre payable

annually as follows:

Years 1-2; The annual lease payment shall be paid in one installment of two hundred ten
thousand three hundred seventy-five dollars ($210,375.00) beginning at the signing of this Lease and on
ils one year anniversary.

Years 3-10: The annual lease payment shall be paid in two equal installments of one hundred
five thousand one hundred eight-seven dollars and fifty cents ($105,187.50); the first payment to be
paid on the anniversary of the signing of this Lease; and the second payment due on or before the
immediately following February | of the given calendar year.

3.2. All amounts payable by the Lessee to the Lessor pursuant to this Lease shall be deemed to be Rent
and shall be payable and recoverable as Rent in the manner herein provided and the Lessor shalt
have all rights against the Lessee for default in any such payment as in the case of arrears of rent.
The Lessee shail pay to the Lessor interest at a rate equal to one and a half percent (1.5%) per
month, upon any default in payment of Rent from the due date for payment thereof until the same is
fully paid and satisfied.

3.3. Renewal Option: There will be one (1) aption to renew for 5 years if both parties agree to terms
and considerations to be negotiated six (6) months prior to renewal. Lessee agrees to yield
possession of the acres covered by this lease at the termination date of the lease. Notwithstanding
the number of renewals, if any, this lease is and always shall be interpreted as a fixed term lease
and not an indefinite term lease.
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 38 of 48

4. TERMINATION.

4.1 Lessor may terminate this Lease if Kemin fails to make payments to Lessor as provided in this
Lease, giving Kemin a thirty (30) days notice to cure such failure plus interest at a rate of one and a
half percent (1.5%) per month. A thirty (30) day notice will be given for all breaches of this
contract with each party being given a 30 day notice to correct said breach.

4,2. Lessee shall have the right, al any time during the initial term or any renewal period hereof by
giving notice in writing to {essor, to terminate this Lease forthwith without judicial action in any
of the following events:

4.2.1. Any breach of this Lease by Lessor not cured within thirty (30) days after written
notice thereof:

4.2.2. Insolvency or bankruptcy of Lessor, and/or the appointment of a trustee or receiver in
bankruptcy for Lessor, and/or inability or failure to perform obligations as the same
become due;

4.2.3. A substantia! change of ownership of Lessor eftected without the prior written
approval of Lessee;

4.2.4. Hiring a manager or personnel that is known by Lessee to be working with or have a
history of working with a competitor of Lessee, provided however, that Lessor shall have
an opportunity to terminate such a manager or personnel within thirty (30) days after
recciving notification and verification from Lessee.

4.2.5. The acquisition or direct or indirect control of Lessor by any person, firm, company, or
entity thal competes with Lessee:

4.2.6. Lessor loses title to the Leased Premises or pivots furnished herein and does not cure

within a reasonable time;

4.2.7. ltreversibic loss or damage to Lessee's proprietary crop; or

4.2.8. Inthe event Lessee no longer engages in growing oregano and growing a replacement
crop is not economically feasible.

4.3 Inthe event Lessee terminates the lease for any of the foregoing reasons, Lessee shall be
responsible for the rent payment due to Lessor for a period of the following twenty-four (24)
months and shall work with Lessor to find a new lessce. Notwithstanding the foregoing, Lessee
cannot terminate for reasons set forth above in subparagraphs 4.2.7 and 4.2.8 until ycar 3 of this
lease.

4.4, Lessee shail retain all rights to all cuttings, plugs, plants, biomass and all materials related to such
upon termination of this lease for any reason whatsoever.

5. WELLS AND PUMPS.

This lease includes the use the Kain Number |, 2 and 3 Carrizo water wells located on the property.
Ail three wells have either almost new or like new Simmons Turbine Pumps with new column pipe,
shaft and tubing. Well Number 1 is currently powered by electricity and was at last inspection in
working order. Well Number 2 is also powered by electricity, but was recently struck by possibly
lightning at the power pole. Lessor will repair Well Number 2 at his cost as soon as possible and will
notify Lessee to allow for Lessee’s inspection to show the well in good working order, Well Number 3
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 39 of 48

is currently powered by Detroit Diesel and has three phase power to the well head. Lessor will convert
Well Number 3 to electric power as soon as possibtc after signing of this lease and will notify Lessee to
allow for Lessee’s inspection upon completion of said work. Lessee will then use, repair, and maintain
said wells at his sole cost. Lessee’s obligation to pay for repairs and replacement shall not include major
tepairs or replacement exceeding twenty thousand ($20,000.00) dollars. (f such a repair or replacement
exceeds twenty thousand ($20,000) dollars, Lessor and Lessce shall equally share the cost with
Lessee’s liability not exceeding twenty thousand ($20,000) dollars except as follows.

Notwithstanding the foregoing, Lessee shall pay for ail repairs and replacements, whether routine or
major, resulting directly from its use of the Leased Premises. Lessee, or anyone in lesscc’s organization,
has no authority to adapt, change or tamper with these wells, pumps or motors in any way without
written approval from Lessor PRIOR to such work being performed. Solansky Pump and Welding will
be used for all well and pump work. Lessee agrces to maintain constant drip oil in the pumps along with
all other directives of Solansky Pump and Welding. Solansky phone number is 830/374-3318. Lessee
agrees to pay Solansky Pump and Welding within 30 days of invoice date for work done on the property
covered by this lease, Lessee agrees to return these wells in good working order per Solansky Pump
and Welding or a successor company and make any repairs or replacements deemed necessary by said
company at the end of the lease. Notwithstanding, if Sclansky Pump and Welding is unavailable or no
longer in business, Lessor may appoint another contractor to perform the work.

6. FARMING EQUIPMENT.
Lessee shall furnish all of its farming equipment as well as any non-farming equipment as needed
by it in its operation at his its expense, and keep the premises neat and orderly.

7. FENCES,

Lessee further agrees not to cut or alter any fences or gates unless expressly agreed to in writing by
Lessor, and also agrees to maintain the entrances to the Leased Premises from FM 1582 and CR 3401.
Lessee agrees not to break established water courses or ditches, or undertake any operation that will
injure the Leased Premises. Lessee is to repair, replace, or maintain all fences and will leave the
property in as good or better condition as Lessec found it provided such repair or replacement is not a
major repair or replacement exceeding twenty thousand dollars ($20,000.00). If such a repair or
replacement exceeds twenty thousand ($20,000) dollars, Lessor and Lessee shall equally share the cost
with Lessee’s liability not exceeding twenty thousand ($20,000) dollars except as follows.
Notwithstanding the foregoing, Lessec shall pay for all repairs and replacements, whether routine or
major, resulting directly from its use of the Leased Premises. Any new fences, whether built by Lessor
or Lessce at any time during this lease, will be repaired to like new condition by Lessee as needed if
damage has occurred to these fences as a result of Lessee, or any of |_essee’s operations prior to the
expiration of this contract. Lessee may build fences for his own benefit at his sole cost, with prior
written approval of Lessor as to type, location, and construction of said fences. Lessor and Lessee will
mect prior to the signing of this lease to discuss possible sites for internal fencing if needed.

8. ADDITIONSA AND IMPROVEMENTS.

Lessor and Lessee agree that any permanent additions to the property will remain with the property and
become property of the Lessor. Any improvements by Lessor, any oil company, or associated company
to the property will be the property of the Lessor. Any temporary improvements by Lessee which result
in Real Estate Taxes known locally as Roll Back Taxes will be paid by Lessee for the period of five (5)

years prior to assessment of said Taxes and for the period of five (5) years forward from the termination
date of lease or any renewal when the temporary improvements are removed. Any improvement of any
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 40 of 48

kind, whether temporary or permanent must have prior written approval from the Lessor as to the
location of said improvements.

9,

9.1.

9.2.

9.3,

9.4,

INDEMNITY, LIMITATION ON LESSOR’S LIABILITY AND WARRANTY.

The parties covenant and agree that as 2 consideration for the granting of this icasc, Lessce agrees
to indemnify and hold the fessor harmless. The Lessee shail indemnify and save harmless the
Lessor and its agents and employees from any and all liabilities, damages, costs, claims, suits or
actions growing or arising out of:

9.1.1. any breach, violation or non-performance of any covenant, condition or agreement in
this Lease set forth and contained on the part of the Lessee to be fulfilled, kept, observed
and performed;

9.1.2. any damage to property while the property is in or about the Leased Premises; and

9.1.3, any injury to person or persons including death resulting at any time therefrom
occurring in or about the Leased Premises as a result of Lessee’s negligent conduct.

Lessor warrants that it has title or the right to lease the Leased Premises and pivots provided
herein under this Lease. Notwithstanding the foregoing, Lessor has disclosed to Lessee that the
title to pivot 7A may be challenged by third parties (“Title Dispute”). In such event, Lessor agrees
to defend against Title Dispute at its own cost and expense until final resolution by agrecment or
final non-appealable judgment by a court of competent jurisdiction. In the event Lessor loses title
to said pivot Lessor shall without delay and at its sole cost remedy the situation to ensure Lessee’s
crop is not compromised. In connection therewith, Lessee agrees without delay to cooperate fully
with Lessor and to provide any information available and assistance that will assist Lessor in
protecting the crop.

Hold harmless agreement: Lessee further covenants and agrees to indemnify, defend, and hold
harmless the Lessor from and against any and all damages, claims, suits, demands, and actions of
any kind, whether for injury to person or loss of life, or damage to property resulting from or
arising out of the usc of the Leased Premises by !.essee and for the damage to anyone or anything
resulting from Lessee’s farming operations or any other operations on the Leased Premises.
Likewise, Lessee shall be liable for any attomcy fees incurred by Lessor defending themselves
from any claims mentioned above including but not limited to:
9.3.1. From theft in or about the premises resulting from Lessee’s negligent conduct;
9.3.2. From interruptions in any electrical service from any cause whatsoever;
9.3.3. From any injury to any person of damage to any goods, wares, property or merchandise
caused by Lessec’s negligence
9.3.4. From spraying, fertilizing and chemical applications by Lessee affecting the premises or
surroundings.

Limitation of Lessor's Liability: The Lessor and its agents and employees shall not be liable for
any damage to the Leased Premises or any property located therein caused by any latent defect or
by steam, water, rain or snow which may leak into, issue or flow from any part of the Leased
Premises or from the water, steam, sprinkler or drainage pipes or plumbing works of the same or
from any other place or from any damage caused by or attributable to the condition or arrangement
of any electrical or other wiring or for any damage caused by anything done or omitted to be done
by any person or for damage caused by interruption or failure of any service or utility or for
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 41 of 48

damage however caused to merchandise, stock in trade, books, records, files, moncy, sccurities,
negotiable instruments, papers or other valuables.

9.5. Liability Insurance: The Lessee agrees during the Term to secure and pay the premium upon a
policy of liability insurance against liability claims for bodily injury, property damage and death
arising out of or in connection with Lessee’s operation of the property described under the terms of
this Lease with minimum liability limits of a minimum of $300,000.00 for injury to or death of one
person, $1,000,000.00 for all claims arising out of one (1) occurrence, property damage limits of
$100,000.00, and an umbrella policy of a minimum of $1,000,000.00. Lessee also agrees to
furnish to Lessor a copy of Lessee’s insurance binder listing Lessor as an additional insured on
Lessee’s policy within 30 days of execution of this lease.

10. HUNTING AND FISHING.

There will be absolutely no hunting or fishing allowed by Lessee or anyone associated with Lessee
on the Leased Premises or any of Lessor’s property, and this lease conveys no right to Lessee or anyone
associated with Lessee to hunt or fish on the Leased Premises or any of Lessor's property. Lessor
expressly retains all rights to the hunting and fishing. Notwithstanding the forcgoing, Lessor shall
refrain from accessing or allowing access to the I_eased Premises for the purpose of hunting or fishing
without prior approval from Lessee. Lessee shall respond to Lessors inquiry for permission to hunt or
fish within 24 hours of receipt of such inquiry. Lessce’s failure to respond to Lessor’s inquiry within 24
hours shall be deemed as providing permission. Notwithstanding, Lessor shall retain the right of hunting
for the purpose of predator control without the requirement of notice to Lessee. Lessor’s use of the
Leased Premises as set forth in this paragraph will not interfere with the Lessee’s use or quiet enjoyment
of the Leased Premises.

11, ASSIGNMENT, SUBLEASING, PLEDGING AND TRANSFERS BY LESSEE.

With the Lessor’s prior written consent including bul not limited to Lessor agreeing to the terms and
conditions thereunder, Lessee may assign, sublet, pledge or transfer this Lease or any interest therein or
in any way part with possession of all or any part of the Leased Premises, or permit all or any part of the
Leased Premises to be used or occupied by any other person. Lessor shall not unreasonably withhold
consent. It shall not be unreasonable for Lessor to withhold consent if a person to whom an assignment,
sublease, pledge or transfer is proposed is not financially healthy, does not have an acceptable business
reputation, or is not agrecable to the same conditions and terms set forth in this Lease. Additionally,
Lessee may not enter any such agreement or instrument with a third party that limits Lessee’s liability,
duties or obligations under this Lease, without the express written authorization of Lessor.

12. GATES AND SECURITY.

Lessee agrees to keep all gates locked and use locks furnished by Lessor. Lessor will supply Lessee
with keys needed for his operation, and Lessee will furnish names and identification of those individuals
to whom the keys shall be issued and a description of the vehictes that will be commonly used on the

property.

13. WILDLIFE PROGRAMS AND WATER.

Wildlife Management Program currently implemented by the Lessor must not be harmed in any way
by operations of Lessee. Lessee agrees to keep current water reservoirs and tanks piped to from the
Number |, 2 and 3 water wells as full as possible al all times due to the fact that certain crops will
require a water priority from time to time and water will understandably be diverted to crops during
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 42 of 48

these times. Lessor retains the right to pump from these reservoirs and tanks for uses as Lessor deems
necessary.

14. SUCCESSORS AND ASSIGNS.
This Lease shalt enure to the benefit of and be binding upon the successors and assigns of the Lessor
and the heirs, executors and administrators and the permitted successors and assigns of the !.essee.

15. SUBORDINATION.

Lessor shal} refrain from creating a mortgage, deed of trust or other similar lien or encumbrance (a
“Mortgage”) upon or affecting l.andlord’s fee estate in the Property or title to the pivots thereon.
Notwithstanding the foregoing, in the event Lessor creates a security interest in the form of a Mortgage
upon or affecting Lessor’s fee estate in the Property or tile to the pivots, or any part thereof, with the
consent of Lessce, Lessor shall provide a recordable SNDA acceptable to Lessce whereby l.essee’s
rights to the Property and pivots will not be disturbed by any mortgagee so long as l.essee continues to
abide by the terms of this Lease. Any holder of any such Mortgage is herein referred to as “1.andlord’s
Mortgagee(s).” Notwithstanding the foregoing, an approved Landlord’s Mortgagee may a! any time
subordinate its Mortgage to this lease without I.essee’s consent by notice in writing to Lessee, and
thereupon this Lease shall be deemed prior to such Mortgage without regard to their respective dates of
execution and delivery and, in that event, such Landlord’s Mortgagee shall have the same rights with
respect to this Lease as though it had been executed prior to the execution and delivery of any such
Mortgage and had been assigned to such |.andlord’s Mortgagee.

16. OFF-LIMIT AREAS.

Certain areas which are strictly off limits are areas around any oil or gas well, whether existing at the
time of signing of this lease, added after signing or planned for future development of the property for
cil and gas purposes, provided such addition after the signing of this Lease does not interfere with
Lessee’s use of the Leased Premises. The arca inside the fence around the Jay Kay Ranch Airport is also
an off-limit area. No improvement is to be erected in the flight path of the Jay Kay Ranch Airport.

17, OIL AND GAS EXPLORATION AND DEVELOPMENT.

Lessee is aware that the property is under an agrecment or ts in negotiation for an agreement for the
development of the property for oil and gas exptoration. Each lease agreement is independent of the
other. However, this lease is subject to conditions of the oil and gas lease, as it is currently in place or
any oil and gas lease that is executed in the future. lessor has tried to lessen the impact of such
exploration on the leased property. Planned well sites are on the eastern and western most perimeter
property lines and in property corners or other areas not within the circle under irrigation equipment.
Placement is designed to lessen the impact on any given irrigation circle. Any oil or gas lease will not
affect Lessee’s use of any acreage under an anchor pivot. However, there may be some impact and that
acreage removed from the Jeasable acreage, namely acreage that is not under an anchor pivot, and the
rental payments will be adjusted accordingly should this occur. Additionalty, in the event of loss of
acreage on which Lessec has planted crop (i.e. acreage under an anchor pivot), [essor shall compensate
Lessee for loss of said crop, including but not limited to establishment. The stated off and gas
exploration shall have priority in afl instances, The oil and gas companies and their affiliated parties are
responsible for all their damages to the property and to the Lessec, only to the extent that the damage
has occurred to improvements or crops of Lessee and at the actual dollar cost of the improvement or
crop. Lessee should notify Lessor should any damages occur prior to contacting the oil and gas
company, whomever they should be.
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 43 of 48

18. ELECTRIC BILLS.
Lessee has agrecd to pay the Medina Etectric bills upon receipt covering the current electric motor
and pivots and any future electric motors installed for the Leased Premises during the term of this Lease.

19. GOVERNMENT PROGRAMS.

From time to time, the usage of the Equip Program of the Farm Services Agency may become
available. Lessee may use this program for its benefit at its sole cost and expense. At no time will any use
of this program encumber the Leased Premises or obligate the Lessor in any way. Should Lessce wish to
have Lessor participate in such programs, Lessor would have to consent in writing prior to any obligation.
Lessor retains all rights to any USDA programs associated with the property, such as the DCP programs
and alike,

20. AMENDMENT OR MODIFICATION.
This lease may be amended, modified or supplemented only in writing, and any amendment,
modification or supplement shall not be valid or binding unless signed and dated by both Lessor and

lessee.

21. PASTURES AND FIELDS.

Lessce agrees to keep all areas where center pivot circles are and places where new ones may be in
the future clear of brush and obstruction, and maintained as cleared pastures or fields and just in the
circular pattern covered by each system. The areas referred to are in exhibit | attached to this lease.

22. IRRIGATION AND RELATED EQUIPMENT.

Lessee agrees to maintain all pivots and above ground equipment during the Term, including but not
limited to drip oil used to lubricate downhole shaft, tubing, and pump. However, Lessee shall inspect all
pivots and above ground equipment within 10 days of signing this Lease and notify Lessor of its
findings. Should any downhole damage or underground line damage occur that can be attributed to
Lessee's neglect or misuse, Lessee will be held responsible for the routine repair or replacement to return
the well or wells and lines to working condition provided such repairs or replacements are not major
repairs or replacements exceeding twenty thousand ($20,000.00) dollars. If such a repair or replacement
exceeds twenty thousand ($20,000) dollars, Lessor and Lessee shall equally share the cost with Lessee’s
liability not exceeding twenty thousand ($20,000) doltars except as follows. Notwithstanding the
foregoing, Lessee shall pay for all repairs and replacements, whether routine or major, resulting directly
from its use of the Leased Premises, The dicsel fuel at the pole barn location on the western side of CR
3401 and at the location known as the Numbers 2 water well on the eastern side of CR 340 lare for
Lessor’s use only. If crops are planted, Lessee agrees to hold Lessor harmless should any failures in
irrigation equipment occur and for whatever reason cannot be fixed or returned to operation in a timely
manner due to circumstances beyond Lessor’s control. Should this situation arise, ail parties agree to
work together to get water to crops as soon as possible in order to avoid any damage.

23. SYSTEMS, EQUIPMENT AND IMPROVEMENTS.

23.1.Lessor to furnish Lessee during the term hereof with fully operational sclf-propelled irrigation
systems including water sources and power sources as stated in this Lease under Premises
Description. Said systems to be used by the Lessee on the Leased Premises only. Other system(s)
to be added under terms of the Paragraph 2 of this tease agreement. Lessee to make all routine
repairs and replacements to the systems during the term of the lease which are necessary to keep
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 44 of 48

said systems in working order including but not limited ¢o the well, turbine, power unit, system
alignment, all electrical systems, tire and wheel repair, gear boxes, driveshaft’s and final drives
provided such repairs or replacements are not major repairs exceeding twenty thousand
($20,000.00) dollars. If such a repair or replacement exceeds twenty thousand ($20,000) dollars,
{.essor and Lessee shall equaity share the cost with Lessee’s liability not exceeding twenty
thousand ($20,000) doliars except as follows. Notwithstanding the foregoing, lessee shall pay for
all repairs and replacements, whether routine or major, resulting directly from its use of the L.eased
Premises. Lessee shall bear the expenses of all repairs resulting from the negligence of the E.essee,
its agents and employees. Lessor shall cover all damage to said systems during the term of the
lease which is due to Acts of God, and shall forthwith have said damage to the systems repaired
under Lessors insurance policy. Lessor shall not be liable for any resulting crop damage due to
damage to the irrigation system(s) or any type of mechanical failure of the irrigation system(s) and
related equipment caused by Acts of God.

23.2.Lessec shall at the expiration of said lease return the demised premises, irrigation system(s) and
related equipment to Lessor in good working order, only ordinary wear and tear from normal use
excepted. Lessor shall be allowed free access to the premises to examine or inspect the irrigation
system(s) or to make needed altcrations or impravements to the total system(s). Responsibility for
the costs of all oil, Jubrication, fuel and general maintenance required to operate the irrigation
system(s) shall be that of the Lessee. The contacts for the Reinke systems is Mike Titzman @
830/480-0622 or Don Baker @ Baker Irrigation in Uvalde, Tx. Mike Titzman or a Reinke dealer
must to be used in order to maintain the integrity of the warranties on those systems.

23.3.Lessce and Lessor agree that the sole responsibility for the physical operation of the entire
irrigation system(s) is that of the Lessee.

23.4. Lessor agrees that he will instruct Lessee on the operation of the system(s) and water sources in
order that the Lessee may operate the same in the absence of the Lessor whenever necessary. It is
agreed by Lessor and Lessee that Lessee may fertigate or chemigate through the irrigation systems
during the term of the leasc. Lessee shall provide for proper plumbing, injection pump, electrical
and safety equipment on the entire irrigation system(s) to allow chemigation and fertigation. All
costs of chemicals and fertilizer will be paid for by Lessee.

23.5. The Lessee may from time to time at its own expense make changes, additions and improvements
to the Land to better adapt the same (o its business, provided that any change, addition or
improvement shall be made only after obtaining written consent of the Lessor, and shall be carried
out in a good and workmanlike manner and only by persons selected by the Lessee and reasonably
approved in writing by thc Lessor. The Lessee shall pay promptly when due all costs for work done
or caused to be donc by the Lessee in the Leased Premises which could result in any lien or
encumbrance on the Lessor’s interest in the property, shall keep the title to the property and every
part thereof free and clear of any Jien or encumbrance.

24, WATER PRIORITY.
Duc to the fact of the time-sensitivity of the watering regime during the growing season, it is agreed
Lessee shall have priority for water usage as long as tanks and reservoirs are full.
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 45 of 48

25. TITLE.

25.1, Lessee shall use the |.ease Premises solely for farming. Lessor agrees that title to any crop shail
vests always in said Lessee and Lessee shall bear all expenses of producing same. Lessee may
cultivate 935 acres plus an additional 335 acres set out in Premises on Page 3 of Kemin proprictary
oregano clonal lines Ki1750 and KI1850 or other Kemin proprictary clonal lines or other desired
crop. Lessor acknowledges that cuttings, plugs, plants, and biomes and all related to such remain
property of Kemin at all times. Kemin agrees to destroy said plants, plugs, cuttings, and biomes
and any othcr related materials prior to termination lease term, and disk up and clean fields to
plantable condition by termination date.

25.2.Lessor acknowledges that Lessee or its assignee shall retain all rights and title in and to the
proprietary oregano clonal tines, KI} 750 and K11850, any and all biomass resulting from the
growing of said proprietary clonal lines, and any and ali oi! produced by steam distilling said
proprietary clonal lines. Lessor shall not place a lien on or encumber in any way [essee’s
proprietary oregano clonal lines, KI! 750 and K11850, any and all biomass resulting from the
growing of said proprietary clonal lines, and any and all oit produced by steam distilling said
proprietary clonal lines. Lessor acknowledges and agrees that Lessee may file and perfect a licn
upon the crops grown under this Lease.

26. CUSTOM WORK.
Any custom work whereby Lessce hircs Lessor or Lessor hires Lessee will be by separate
agreement and at prevailing custom rates and agreed to by both parties on each particular project or job.

27. SOIL AND WATER TESTING.
Lessee shall have the right to make such soil and water tests as he deems necessary. Lessor agrees
to provide what tests he currently has to lessee if asked to provide such tests.

28. END GUN CLARIFICATION.
All irrigation systems except the onc located in field 5b have endguns, and acreage covered by those
endguns are included in the acreage as irrigated land.

29. AIRSPRAY.

To the best of the knowledge of the Lessor, there arc no restrictions on the above- described land
with regard to the usage of airplanes for the application of pesticides according to labeled usage during
the term of this lease

30. SELL OF PROPERTY.

The Leased Premises under current ownership is not now and has not been listed for salc, and there
is no intent to list or sell the property in the forcsecable future. However, even with the best of plans,
circumstances arise which require tough decisions. Lessor retains the right to sell the property if he
deems circumstances necessary for him todo so. Any such transfer shall be subject to this Lease
Lessor will inform Lessce as soan as Lessor has made the decision to sell the property so that Lessee
may have a first right of refusal to purchase the Leased Premises and adjacent acreage proposed for sale.
Lessee shall have thirty (30) days to effectuate its option. In the event Lessee purchases the Leased
Premises, this Lease will terminate on date closing of sale.

31. INTERPRETATION OF LEASE.
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 46 of 48

Ail effort has been made to cover all aspects of the agreement for lease of this acreage. The desire is
to have an enjoyable business relationship between the parties. Should any issue be found to be left
silent by this contract, it shall be resolved by a neutral third party based on the intent of both parties.

32. LIABILITY AND CHOICE OF LAW.

Failure of either Lessor or Kemin to comply with the agreement set forth in this lease shall make
that person liable for damages to the other party and such damaged party may pursue any available
temedy at law, with prevailing party being entitled to payment by the other the costs of such action,
including attorney’s fees, Regardless of the place of execution, the provisions of this Lease relating to
the obligations of the parties shall be construed in all respects according to the laws of the State of Texas
and the United States of Amcrica. English language version of this lease shall be the controlling
document for interpretation purposes.

33, SURRENDER AND OVER-HOLDING.

Upon the expiration or other termination of the Term, the Lessee shall immediately quit and
surrender possession of the Leased Premises and all leasehold improvements in substantially the
condition in which the Lessee is required to maintain the !.eased Premises excepting only reasonable
wear and tear, and upon surrender, all right, title, and interest of the Lessce in the Leased Premises shall
cease. If the Lessee continues to occupy the Leased Premises after the expiration or other termination of
the Term without any further written agreement, the Lessee shall be a monthly Lessee al a Minimum
Rent equal to three times the Rent paid by the Lessee immediatcly prior to the expiration or other
termination of the Term but subject to all other provisions in this Lease. Notwithstanding the foregoing,
Lessee shall have the right of entry for thirty (30) days after the expiration or termination of this Lease
for the purpose of harvesting crop in the event such delay in harvesting is as a result of an Act of God.

34. ENTIRE AGREEMENT.

There is no promise, representation or undertaking by or binding upon the |essor except such as are
expressly set forth in this Lease, and this Lease including the Schedules contains the entire agreement
between the parties hereto.

38. NOTICE.

Any notice required or contemplated by any provision of this Lease shall be given in writing and
shall be sufficiently given if mailed by registered mait to the address of the other party as set out on page
1. This notification address may be amended by either party at any time by providing nolice. Any notice
shall be deemed to have been received five postal delivery days after the date of mailing. IF it is
reasonably anticipated that mail service may be disrupted or that immediate notification is required,
notice must also be delivered or sent by telecopy or other form of immediate transmission and will be
deemed received upon receipt.

36. SEVERABILITY.

All of the provisions of this l.ease are to be construed as covenants and agreements. If any provision
of this Lease is illegal or unenforceable, it shall be considered separate and severable from the
remaining provisions of this Lease, which shall remain in force and be binding as though the provision
had never been included.

37. HEADINGS AND CAPTIONS,
The headings and captions in this Leasc arc for reference purposes only and should not have any
Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 47 of 48

effect on the interpretation of the Lease.

38. TIME OF THE ESSENCE.
Time shall be of the essence hereof.

in witness whereof, the parties have caused this Lease to be executed by their duly authorized
representatives as of the date first written below.

 
 
 

 

 

Jay Kay Farms ustrics, Inc.
By: By:
Name: Name: A, SY A, GR EAVES Ph, 0

 

Title: Title: Wee Peesidend, GecyaiyCRops
Date: Date. (0 /l@ Lf

 

 
Anos ouy

Case 5:21-cv-00374 Document1 Filed 04/12/21 Page 48 of 48

EXHIBIT 1

 

Sap rma NOE RD Al

 

Cae pupa | rye

baggy oF
